DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conley et al. (U.S. Publication No. 2016/0352904 A1; hereinafter Conley)
	With respect to claim 1, Conley discloses a device, comprising: one or more memories [102]; and one or more processors [114], communicatively coupled to the one or more memories, to: receive real-time data and historical data associated with a product or a service, the real-time data including data indicating real-time interactions between customers of the product or the service and customer service personnel (see ¶[0030]); process the real-time data and the historical data to generate processed data (see ¶[0033-0034]); utilize a first artificial intelligence model with the processed data to determine: future events associated with the product or the service, and preventative solutions for the future events (see ¶[0041]); extract one or more features from the processed data to provide extracted features (see ¶[0043]); utilize a second artificial intelligence model with the extracted features to determine priorities associated with the preventative solutions (See ¶[0044]); and perform one or more particular preventative solutions based on the priorities associated with the preventative solutions (see ¶[0044]).
	With respect to claim 2, Conley discloses wherein the one or more processors are further to: cause the one or more particular preventative solutions to be performed to resolve a particular future event associated with the one or more particular preventative solutions or resolve a series of future events simultaneously with the one or more particular preventative solutions; and monitor one or more resolutions of the particular future event based on the one or more particular preventative solutions (see ¶[0049]).
	With respect to claim 3, Conley discloses wherein the one or more processors are further to: generate one or more reports about the one or more resolutions of the particular future event; and provide the one or more reports to at least the customer service personnel (see ¶[0049]).
	With respect to claim 5, Conley discloses wherein the one or more processors, when performing the one or more particular preventative solutions, are to: perform the one or more particular preventative solutions via one or more communication channels, the one or more communication channels including one or more of: an email message, a telephone call, a text message, a website interface, or a mobile application (see ¶[0049]).
	With respect to claim 6, Conley discloses wherein the one or more processors are further to: create one or more notices of one or more predicted future events associated with the one or more preventative solutions; and provide the one or more notices to one or more client devices associated (see ¶[0049-0050]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conley et al. (U.S. Publication No. 2016/0352904 A1; hereinafter Conley) in view of Bourdaillet et al. (U.S. Patent No. 9,036,806 B1; hereinafter Bourdaillet).
	With respect to claim 4, Conley discloses wherein the one or more processors are further to: extract entity information from the processed data (See ¶[0071]); but fails to disclose utilize a third artificial intelligence model with the entity information to generate a virtual assistant; wherein the one or more processors, when performing the one or more particular preventative solutions, are to: perform the one or more particular preventative solutions via the virtual assistant.
	In the same field of endeavor, Bourdaillet teaches utilizing a third artificial intelligence model with the entity information to generate a virtual assistant; wherein the one or more processors, when performing the one or more particular preventative solutions, are to: perform the one or more particular preventative solutions via the virtual assistant (See Column 11, lines 1-22). 	The implementation of a virtual assistant allows for data mining of customers and allows for predictions of classes of customers, allowing for a smoother interaction aided by visualized display of the customer’s information (See Column 11, lines 1-22). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 7, Conley fails to disclose wherein the one or more processors, when processing the real-time data and the historical data to generate the processed data, are to: utilize one or more of: optical character recognition with the real-time data and the historical data, speech recognition with the real-time data and the historical data, a natural language processing technique with the real-time data and the historical data, a computational linguistics technique with the real-time data and the historical data, a text analysis technique with the real-time data and the historical data, a data normalization method with the real-time data and the historical data, or a data cleansing method with the real-time data and the historical data.	In the same field of endeavor, Bourdaillet teaches wherein the one or more processors, when processing the real-time data and the historical data to generate the processed data, are to: utilize one or more of: optical character recognition with the real-time data and the historical data, speech recognition with the real-time data and the historical data, a natural language processing technique with the real-time data and the historical data, a computational linguistics technique with the real-time data and the historical data, a text analysis technique with the real-time data and the historical data, a data normalization method with the real-time data and the historical data, or a data cleansing method with the real-time data and the historical data (see Column 4, lines 6-18).	The implementation of recognition systems allows for increased accuracy of calls, and allows for filtering of noisy data, accounting for more accurate predictions and retraining (See Column 3, line 61-Column 4, line 18). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 8, Conley discloses a method, comprising: receiving, by a device, real-time data and historical data associated with a product or a service, the real-time data including data indicating real-time interactions between customers of the product or the service and customer service personnel (see ¶[0030]); processing, by the device, the real-time data and the historical data to generate processed data (See ¶[0033-0034]); utilizing, by the device, a first artificial intelligence model with the processed data to determine: future events associated with the product or the service, and preventative solutions for the future events (See ¶[0041]); extracting, by the device, one or more features from the processed data to provide extracted features (See ¶[0043]); utilizing, by the device, a second artificial intelligence model with the extracted features to determine priorities associated with the preventative solutions (see ¶[0044]); extracting, by the device, entity information from the processed data (See ¶[0071]). 
and performing, by the device, one or more preventative solutions based on the priorities associated with the preventative solution (see ¶[0044]).
	In the same field of endeavor, Bourdaillet teaches utilizing a third artificial intelligence model with the entity information to generate a virtual assistant; wherein the one or more processors, when performing the one or more particular preventative solutions, are to: perform the one or more particular preventative solutions via the virtual assistant (See Column 11, lines 1-22). 	The implementation of a virtual assistant allows for data mining of customers and allows for predictions of classes of customers, allowing for a smoother interaction aided by visualized display of the customer’s information (See Column 11, lines 1-22). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 9, the combination of Conley and Bourdaillet discloses wherein each of the first artificial intelligence model or the second artificial intelligence model includes one or more of: a lasso regression model, a random forest model, a support vector machine model, an artificial neural network model, a data mining model, a frequent rule mining model, or a pattern discovery model (see Conley ¶[0041]).
	With respect to claim 10, the combination of Conley and Bourdaillet discloses wherein utilizing the second artificial intelligence model with the extracted features to determine the priorities comprises: assigning different weights to the extracted features to provide weighted features; and calculating priority scores for the preventative solutions based on the weighted features, the priority scores corresponding to the priorities associated with the preventative solutions (see ¶[0044] and ¶[0058]).
	With respect to claim 11, the combination of Conley and Bourdaillet discloses causing one or more solutions to be performed to resolve a particular future event associated with the one or more preventative solutions or to resolve a series of future events simultaneously associated with the one or more preventative solutions; and monitoring one or more resolutions of the particular future event or the series of future events based on the one or more solutions (see Conley ¶[0049]).
	With respect to claim 12, the combination of Conley and Bourdaillet discloses generating one or more report about the one or more resolutions of the particular future event; and providing the one or more reports to at least the customer service personnel (see Conley ¶[0049]).
	With respect to claim 13, the combination of Conley and Bourdaillet discloses generating an alert about a particular future event associated with the one or more preventative solutions; and providing the alert to one or more client devices (See Conley ¶[0057]; proactive interaction).
	With respect to claim 14, the combination of Conley and Bourdaillet discloses wherein performing the one or more preventative solutions comprises: performing the one or more preventative solutions via communications with one or more client devices (See Conley ¶[0057]).
	With respect to claim 15, Conley discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to: receive real-time data and historical data associated with a product or a service, the real-time data including data indicating real-time interactions between customers of the product or the service and customer service personnel (See ¶[0030]), and the historical data including data indicating historical interactions between the customers and the customer service personnel (See ¶[0033-0034]); utilize a first artificial intelligence model with the real-time data and the historical data to determine: future events associated with the product or the service, and preventative solutions for the future events (See ¶[0041]); extract one or more features from the real-time data and the historical data to provide extracted features (See ¶[0043]); utilize a second artificial intelligence model with the extracted features to determine priorities associated with the preventative solutions (See ¶[0044]); extract entity information from the real-time data and the historical data (See ¶[0071]) and performing, by the device, one or more preventative solutions based on the priorities associated with the preventative solution (see ¶[0044]).
	In the same field of endeavor, Bourdaillet teaches utilizing a third artificial intelligence model with the entity information to generate a virtual assistant; and perform one or more particular preventative solutions based on the priorities associated with the preventative solutions and via the virtual assistant (See Column 11, lines 1-22).
	With respect to claim 16, the combination of Conley and Bourdaillet discloses wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: cause a solution to be performed to resolve a particular future event associated with the one or more particular preventative solutions; and monitor a resolution of the particular future event based on the solution (see Conley ¶[0049]).
	With respect to claim 17, the combination of Conley and Bourdaillet discloses wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: generate a report about the resolution of the particular future event (see Conley ¶[0049]).
	With respect to claim 18, the combination of Conley and Bourdaillet discloses wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: generate an alert about a particular future event associated with the one or more particular preventative solutions; and provide the alert to one or more client devices (See Conley ¶[0057]; proactive interaction).
	With respect to claim 19, the combination of Conley and Bourdaillet discloses wherein the one or more instructions, that cause the one or more processors to utilize the second artificial intelligence model with the extracted features to determine the priorities, cause the one or more processors to: assign different weights to the extracted features to provide weighted features; and calculate and index priority scores for the one or more particular preventative solutions based on the weighted features, wherein the priority scores correspond to the priorities associated with the one or more particular preventative solutions (see Conley ¶[0044] and ¶[0058]).
	With respect to claim 20, the combination of Conley and Bourdaillet discloses wherein the real-time data includes: real-time data associated with equipment that provides the product or the service, or real-time data provided by Internet of things (IoT) devices (See Conley ¶[0034-0035]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tapia et al. (U.S. Publication No. 2017/0019315 A1) discloses a method of preventative action
Mockus et al. (U.S. Patent No. 9,172,809 B1) discloses a method of prioritizing customers
Gates et al. (U.S. Publication No. 2010/0332287 A1) discloses a method for prioritizing customers and preventing issues
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818